IN THE SUPREME COURT OF THE STATE OF DELAWARE

 SHAMUS ROWLEY,                          §
                                         §
       Defendant Below,                  §   No. 520, 2015
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 1105014800
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: December 17, 2015
                          Decided:   February 15, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 15th day of February 2016, upon consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the record below, it appears to

the Court that:

      (1)    The appellant, Shamus Rowley, filed this appeal from the Superior

Court’s denial of his Motion for Rule 33 Newly Discovery Evidence. The State of

Delaware has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Rowley’s opening brief that his appeal is without merit.

We agree and affirm.

      (2)    On June 26, 2012, Rowley pled guilty to Possession with Intent to

Deliver Cocaine and Possession of a Firearm by a Person Prohibited. Rowley was
sentenced to twenty-three years of Level V incarceration, suspended after eleven

years for decreasing levels of supervision. Rowley did not appeal the Superior

Court’s judgment.

         (3)    On March 14, 2013, Rowley filed his first motion for postconviction

relief under Superior Court Criminal Rule 61 (“Rule 61”). The Superior Court

denied the motion in an opinion dated January 13, 2014. Rowley did not appeal

the Superior Court’s judgment. On June 13, 2014, Rowley filed a motion to amend

based upon evidence of misconduct at the Office of the Chief Medical Examiner

(“OCME”). The Superior Court denied the motion.

         (4)    On August 17, 2015, Rowley filed a motion styled as a “Motion for

Rule 33 Newly Discovered Evidence.” The Superior Court denied the motion on

the grounds that the evidence Rowley relied upon related to a different case and

Rowley restated arguments that the Superior Court had already rejected. This

appeal followed.

         (5)    As he did below, Rowley claims: (i) he would not have pled guilty

had he known of the misconduct at the OCME; (ii) the State violated Brady v.

Maryland 1 by failing to disclose the misconduct at the OCME; and (iii) he was

entitled to discovery and an evidentiary hearing under Rule 61. To the extent

Rowley has moved for a new trial based on newly discovered evidence under

1
    373 U.S. 83 (1963).

                                          2
Superior Court Criminal Rule 33 (“Rule 33”), he ignores that he entered guilty

pleas and did not have a trial. Rule 33 “plainly contemplates that the defendant

must have had a previous ‘trial’ before either a judge or jury.” 2

       (6)    Even if Rule 33 did apply to guilty pleas, Rowley’s claim would be

time-barred. “A motion for a new trial based on the ground of newly discovered

evidence may be made only before or within two years after final judgment.” 3 The

judgment in Rowley’s case became final in 2012, but Rowley did not file his

motion for a new trial until 2015.

       (7)    To the extent Rowley seeks relief under Rule 61, that claim is

procedurally barred.        Under Rule 61, a second or subsequent motion for

postconviction relief will be summarily dismissed, unless the movant was

convicted after trial and pleads with particularity the existence of new evidence

that creates a strong inference of actual innocence or a new rule of constitutional

law that is retroactively applicable. 4 Rowley pled guilty and did not plead with

particularity the existence of new evidence creating a strong inference of actual

innocence or a new rule of constitutional law that was retroactively applicable.

Even if Rowley’s claims were not procedurally barred under Rule 61, we have

2
   Collins v. State, 1994 WL 329990, at *1 (Del. June 27, 1994) (affirming Superior Court’s
denial of a motion for a new trial on ground that movant entered guilty pleas and did not have a
trial).
3
  Super. Ct. Crim. R. 33. See also Maxion v. State, 686 A.2d 148, 151 (Del. 1996) (“the Superior
Court lacked jurisdiction to entertain [the defendant’s] untimely motion and properly exercised
its discretion in denying the motion.”).
4
  Super. Ct. Crim. R. 61(d)(2).
                                               3
previously rejected similar claims. 5 We conclude therefore that the Superior Court

did not err in denying the motion styled as a “Motion for Rule 33 Newly

Discovered Evidence.”

       NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.


                                            BY THE COURT:


                                            /s/ Collins J. Seitz, Jr.
                                                   Justice




5
  See, e.g., Jones v. State, 2015 WL 6746873, at *1 (Del. Nov. 4, 2015) (finding that even if
defendants’ OCME-related claims were not procedurally barred under Rule 61, “in any event,
under our precedent, the petitions lack merit as none of the defendants have pled any basis to
avoid the effect of their voluntary and knowing plea of guilty and none has suffered an unjust
conviction”); Turnage v. State, 2015 WL 6746644, at *2 (Del. Nov. 4, 2015) (concluding that
even if defendant’s OCME-related claims were not procedurally barred under Rule 61, those
claims were without substantive merit under Ira Brown v. State, 108 A.3d 1201 (Del. 2015) and
Aricidiacono v. State, 125 A.3d 677 (Del. 2015)); Aricidiacono v. State, 125 A.3d 677, 679-81
(Del. 2015) (rejecting defendants’ argument that their ignorance of problems at the OCME at the
time of their guilty pleas rendered their guilty pleas involuntary under Brady v. United States,
397 U.S. 742 (1970)); Ira Brown v. State, 108 A.3d 1201, 1202-03 (Del. 2015) (finding that
when defendant admitted in colloquy that he possessed drugs, “the OCME investigation provides
no logical or just basis to upset his conviction” under Brady v. Maryland, 373 U.S. 83 (1963)).

                                               4